MOORE, Circuit Judge,
dissenting.
I respectfully dissent because the majority’s reasoning rests on the paradoxical notion that an individual “uses” an object by the act of acquiring it. While I believe ultimately that Danny Leonard (“Leonard”) may not be eligible for a reduction under § 2K2.1(b)(2), it is not by virtue of his illegal acquisition of a firearm that all parties agree was possessed solely as a collectible. Acquisition is not use because use first requires possession, which is possible only after acquisition is complete; one does not “use” a weapon in the process of buying it any more than one “uses” a screwdriver by purchasing it at the hardware store.
The text of the sentencing Guidelines is the natural starting point, but its plain language does not support the majority’s interpretation. Section 2K2.1(b)(2) permits a downward adjustment if a defendant “possessed all ammunition and firearms solely for lawful sporting purposes or collection, and did not unlawfully discharge or otherwise unlawfully use such firearms or ammunition.” § 2K2.1(b)(2) (emphasis added). In the past, we have construed § 2K2.1 (b)(2) literally, see United States v. Clingan, 254 F.3d 624, 626 (6th Cir.2001), and our continued fidelity to the text requires an acknowledgment that the Guideline includes only the terms “use” and “possessed,” but not “acquire” or “obtained.” The definition of the word “use” presupposes that one controls the object in question. See Black’s Law Dictionary 1541 (6th ed. 1990) (“To make use of; ... to employ; ... to utilize”). Similarly, “possess” does not at all refer to the way in which an individual comes to own an object. See id. at 1162 (“[T]o have in one’s actual and physical control; to have the exclusive detention and control of; to have and hold as property”). By contrast, “acquire” and “acquisition” refer to an entirely different set of actions that are not addressed by the plain language of the Guideline. See id. at 24 (defining “acquire” as “[t]o gain by any means ...: to get as one’s own.” and defining “acquisition” as “the act by which one acquires or procures the property in anything”).
The contrast between the text of § 2K2.1(b)(2) and that of its predecessors helps to explain why neither “use” nor “possessed” encompasses manner of acquisition. Section 2K2.1(b)(2)’s predecessor, § 2K2.1 (b)(1), provided for a downward adjustment “[i]f the defendant obtained or possessed the firearm or ammunition solely for lawful sporting purposes or collection.” USSG. Appendix C, amend. 189 (eff. Nov. 1, 1989) (emphasis added).1 It is not entirely obvious whether the earlier Guideline’s use of the word “obtained” actually addressed the manner of acquisition, but one court interpreted the Guideline in that fashion. See United States v. Smeathers, 884 F.2d 363, 365 (8th Cir.1989) (reading the now-defunct Guideline to require both lawful acquisition and lawful possession), cited by Maj. Op. at 602. Yet, even if “obtained” referred to manner of acquisition, the current Guideline does not contain the word “obtained.” Any case decided prior to the current Guideline’s effective date of November 1991, such as Smeathers, is irrelevant by virtue of its obsolescence. The majority reasons that the removal of the word “obtained” should not affect our interpretation of the new Guideline, but surely that alteration is acutely relevant given that the only federal court to rule that lawfulness of acquisition has any bearing (Smeathers) interpreted *606that earlier and significantly different Guideline.
The Commentary to the Sentencing Guidelines provides some additional enlightenment, but it certainly does not expressly or even impliedly state that the manner of acquisition impacts the applicability of the Guideline. The majority relies heavily on the phrase “circumstances of possession,” but it takes those words out of context, as the Commentary actually discusses “the location and circumstances of possession and actual use.” § 2K2.1. Application Note 10. The natural grammar of the phrase indicates that “location” and “circumstances” each modify “possession” and “actual use,” such that the Commentary advises the district court to consider the “location of possession and actual use” and “the circumstances of possession and actual use.” For example, a district court may evaluate where a defendant stores a firearm (mounted on a wall or in the glove compartment of an automobile) or where the defendant uses that firearm (at a shooting range or in the course of a crime). Yet even taken by itself, “circumstances of possession” refers only to the manner in which a firearm owner controls a weapon after acquisition. The phrase, after all, is “circumstances of possession.” not “circumstances of acquisition.” The fact that the Commentary did not change when the Sentencing Commission deleted the word “obtained” does not alter the conclusion that the phrase “circumstances of possession” — that is the circumstances of “actual and physical control.” Black’s Law Dictionary 1162 — does not address manner of acquisition.
The plain language of the Guideline and the accompanying Commentary demonstrates that there are several ways in which a defendant can disqualify himself from the downward adjustment, but unlawful acquisition is not one of them. To enjoy the benefits of the reduction, a defendant must prove: 1) that every firearm is possessed for only one of two purposes, sport or collection; and 2) that every firearm has not been unlawfully discharged or unlawfully used. Accordingly, the downward adjustment may not be available for several different disqualifying reasons: a defendant possesses a gun for a purpose other than sport or collection, such as for self-defense or in order to harm another; a defendant possesses a gun solely for use at a shooting range, but then discharges the gun illegally by shooting out street lights: a defendant possesses a rifle solely for hunting, but unlawfully uses the rifle by hunting deer off-season: or, a defendant possesses a pistol as a collectible, but unlawfully uses the pistol to threaten his or her spouse. See, e.g., United States v. Morrison, 983 F.2d 730, 732 (6th Cir.1993) (.357-magnum was not used solely for hunting purposes when it did not have a scope, it was concealed in a shoulder holster, and defendant did not possess any other hunting equipment); United States v. Wilder, 12 Fed.Appx. 297, 298 (6th Cir.2001) (“Firearms possessed for sport or collection generally are not kept loaded and secreted behind a headboard.”). However, there is no reason why acquiring a gun in an illegal manner bars the application of § 2K2.1(b)(2) because the way in which a person comes to possess a firearm does not impact the manner in which the person possesses or uses the firearm.
There is a clear reason why the district court may not account for the manner of acquisition: there is no authority to do so under the Guidelines. The district court’s unverified conclusion that most individuals do not use drugs to purchase a collectible firearm highlights its error. The assumption that a drugs-for-firearms swap automatically negates the possession and use of a firearm as a collectible represents an impermissible logical leap with no factual *607or statutory basis. Perhaps if Leonard had a history of swapping narcotics for firearms, and then reselling the firearms for cash, the district court could infer that Leonard planned to sell the Ted Williams rifle instead of displaying it as a collector’s item, but there is no evidence to support such a finding. The district court might also have been correct in its inference if any aspect of the Guideline or its Commentary had discussed acquisition, as opposed to possession. Instead, the district court’s conclusion that manner of acquisition can be considered in evaluating the applicability of § 2K2.1(b)(l) stemmed from its tautological reasoning that “use is use.” J.A. at 115. The majority asks why the district court should not be allowed “to consider the means by which defendants come to possess firearms.” Maj. Op. at 9. The answer is simple: we must deal with the Guideline as it is written, and it does not reference manner of acquisition. While the majority poses an interesting normative question, that inquiry is better addressed to the Sentencing Commission, which needs only to amend the Guideline if it wishes to permit district courts to consider the means of acquisition.
The essence of my disagreement with the majority stems from the simple fact that § 2K2.1(b)(2) presumes possession and by its plain terms concerns how a defendant controls and utilizes a weapon after, but not during acquisition. Leonard did not possess the weapon until after the drugs-for-rifle exchange was completed. Once he owned the rifle, he possessed it solely as a collectible, and there is no evidence that he unlawfully discharged or used it in any other way. The fact that Leonard used a controlled substance as a bartering tool to obtain the weapon is irrelevant for the purposes of § 2K2.1(b)(2), even though it forms the kernel of the underlying criminal charge for which Leonard is being sentenced.
A hypothetical variation on the facts highlights the majority’s fundamental error: If Leonard sold his .22-Ted-Williams rifle, which he had inherited from his father and possessed solely as a collectible, for the purposes of acquiring heroin, he would be “using” the weapon in an unlawful way. Cf. Clingan, 254 F.3d at 626 (6th Cir.2001) (declining to adjust defendant’s sentence when defendant “did not collect the firearms solely for the purpose of amassing a gun collection, but for the competing purpose of converting used automobiles into currency by using firearms as bartering tools”); United States v. Williams, 76 Fed.Appx. 54, 55 (6th Cir.2003) (‘Williams did not possess the firearm ‘solely’ for sporting purposes, because he acknowledged that he took possession of the firearm in order to pawn it in exchange for cash.”). The converse is true here: Leonard used drugs as a currency to purchase the Henry rifle rather than “using” the rifle to acquire drugs, money, or other items.
Nonetheless, Leonard still may not eligible for a § 2K2.1(b)(2) reduction. Leonard may not have possessed the 30/30 Marlin rifle, which was discovered in his bedroom, solely for lawful sporting purposes or collection. The Marlin rifle was loaded and kept outside a gun case that contained other collectible guns. New individuals who possess a rifle solely for sporting or collection purposes would leave a loaded rifle in their bedroom. See United States v. Vertz, 40 Fed.Appx. 69, 76-77 (6th Cir.2002) (handgun was not possessed solely for sporting or collection when it was kept loaded on a living room table and defendant admitted it was used for self-defense, apparently for protection against bears); United States v. Lewitzke, 176 F.3d 1022, 1028 (7th Cir.1999) (holding that sporting provision did not apply when guns were found fully loaded in a closet *608and under a bed); United States v. Dudley, 62 F.3d 1275, 1277 (10th Cir.1995) (“[T]he fact that the guns were loaded cuts against the contention that they were solely for sporting or collection purposes, rather than for personal protection purposes.”). The district court did not find any facts regarding the Marlin rifle. I would therefore vacate the district court’s judgment and remand in order to permit the district court to determine whether the Marlin rifle was possessed in a manner commensurate with § 2K2.1(b)(2).

. The original 1987 version of the Guideline, demarcated as § 2K2.1(b)(2), provided: "If the defendant obtained or possessed the firearm solely for sport or recreation, decrease by 4 levels.”